                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

JACOB MEEKS                                                                               PETITIONER

v.                                                                          No. 3:21-cv-142-GHD-DAS

PONTOTOC COUNTY SHERIFF LEO MASK, ET AL                                                RESPONDENTS



                           ORDER DIRECTING STATE TO RESPOND

        Jacob Meeks has filed a petition for relief under 28 U.S.C. § 2241. It is ORDERED:

1.      That no later than September 28, 2021, respondent, through the Attorney General of the State

of Mississippi, file an answer to this action, along with full and complete transcripts of all proceedings

in the state courts of Mississippi arising from the charge of grand larceny against the petitioner in the

Circuit Court of Pontotoc County, Mississippi (to the extent such are relevant to the State’s response).

2.      That within 14 days of service upon him of a copy of respondent's answer, petitioner may file

his traverse or reply to the allegations contained in such answer.

3.      The clerk of this court will serve by email (Return Receipt, High Importance) a copy of the

petition, this order, acknowledgment of service of process form, and any other initial filings, upon the

Attorney General of the State of Mississippi, or lawful successor, to Assistant Attorneys General

Jerrolyn Owens and Bridgette Grant. The respondent must electronically file the completed

acknowledgment of service of process form upon receipt.
        Petitioner is warned that failure to keep this court informed of his current address could lead to

dismissal of this lawsuit.

        SO ORDERED, this, the 15th day of July, 2021.




                                                         /s/ David A. Sanders
                                                         UNITED STATES MAGITRATE JUDGE
